Rothrock, J.
— This action is for a money demand, and the amount in controversy, as shown by the pleadings, is thirty-two dollars and interest. No appeal can be taken from the judgment of the court below, unless it appears from the abstract that the provisions of section 3173 of the Code, and rule 12 of this court, have been complied with.
Rule 12, so far as it relates to appeals in this class of cases, is as follows : Unless the case involves an interest in real estate, no appeal’where the amount in controversy does not exceed one hundred dollars will be considered, except to dismiss the same, unless the trial judge certifies the question of law upon which the decision of the court is desired, and no other question except the one so certified shall be cons'dcred.”
The abstract recites that “the proper certificate of the judge for an *701appeal was signed at the time judgment was rendered, and is on file with the papers in this case.” There is no other or further reference to the certificate, or to its contents. Upon this record we cannot entertain the appeal. Unless there is a disagreement in the abstracts we do not examine transcripts, and the abstracts constitute the record in this court. There is no disagreement in this case, and no transcript has, in fact, been filed.
There being no certificate in the record by which we can determine what question of law the court below deemed of sufficient importance to demand the opinion of this court, we are required to dismiss the appeal.
Appeal dismissed.